UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
v. CASE NO. 8:14-CR-406-T-17TGW
CARLTON HAMMONDS.

 

ORDER

This cause is before the Court on:

Dkt. 91 Report and Recommendation

The Eleventh Circuit remanded this case for the District Court to determine
whether Defendant Carlton Hammonds intends to waive his right to appellate counsel. (Dkt. 87)
This matter was referred to the assigned Magistrate Judge for a hearing and Report
and Recommendation. Magistrate Judge Wilson recommends that Defendant Hammonds

be appointed counsel for his appeal.

The Court has carefully reviewed the pleadings and the record. No objection
to the Report and Recommendation has been filed. After consideration, the Court

adopts and incorporates the Report and Recommendation.

After consideration, the Court finds that Defendant Carlton Hammonds does not

intend to waive his right to appellate counsel. Accordingly, it is
Case No. 8:14-CR-406-T-17TGW

ORDERED that the Report and Recommendation (Dkt. 91) is adopted
and incorporated. The Court finds that Defendant Hammonds does not intend

to waive his right to appellate counsel, and Defendant Hammonds should be

appointed counsel for his appeal.

DONE and ORDERED in Chambers in Tampa, Florida on this jot

day of October, 2019.

 
 

 
   

pio pte
AT MEE LS WARE Fe ea
pe ELI IONS COP f

 

Copies to:

All parties and counsel of record
